Citation Nr: 1026997	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for the service-connected residuals of the lumbar spine strain.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for depression, to include as 
secondary to the service-connected low back disability.

3.  Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder, to include as secondary to the 
service-connected low back disability.

4.  Entitlement to service connection for claimed bilateral 
peripheral neuropathy of the lower extremities (claimed as sharp 
shooting pain down both legs with numbness and tingling).  




REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 
1978 and from May 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the RO.

In March 2010, the Veteran testified at a hearing before the 
Undersigned Veterans Law Judge sitting at the RO.  A transcript 
of the hearing is of record.

The issue of whether new and material evidence had been received 
to reopen the claim of service connection for residuals of the 
cervical spine injury (cervical foraminal compression) has been 
withdrawn, as indicated on page 4 of the hearing transcript.  
Therefore, this matter is no longer on appeal.

The Board denied service connection for an acquired psychiatric 
disorder (i.e., major depressive disorder with psychosis) in 
December 2003.  A new etiological theory of entitlement, such as 
secondary to service-connected disabilities does not amount to a 
new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the 
Board has recharacterized the issue on appeal as stated.

The issues of an increased rating in excess of 10 percent for the 
service-connected low back disability; the now reopened claim of 
service connection for depression, to include as secondary to the 
service-connected low back disability; and service connection for 
peripheral neuropathy of the right and left lower extremities are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In a February 2003 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  

2.  The evidence received since the February 2003 Board decision 
is new and raises a reasonable possibility of substantiating 
whether the Veteran's acquired psychiatric disorder was a result 
of service.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of service connection for an innocently acquired psychiatric 
disability.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
service connection for an acquired psychiatric disorder and 
remands it for further development.  As such, no discussion of 
VA's duties to notify and assist is necessary.

The Board initially denied the Veteran's claim of service 
connection for an acquired psychiatric disorder in a February 
2003 decision on the basis of the lack of nexus evidence linking 
it to service.  The Veteran did not timely appeal from that 
rating action.
 
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the February 2003 Board 
decision consisted of service treatment records, military 
personnel record, VA treatment records, private treatment 
records, a July 1996 written statement from Dr. J. D., testimony, 
and various lay statements.  

The Veteran applied to reopen his claim of service connection for 
an acquired psychiatric disorder in January 2005.  The evidence 
now includes, in part, the Veteran's oral testimony given in 
March 2010; and written statements in support of his claim.  The 
Veteran now asserts that his service-connected low back 
disability is the cause of his depression, as indicated on a 
January 2005 written statement.  

The Board notes that the Veteran is competent to testify in 
regard to the onset and continuity of symptomatology for the 
claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran's testimony and written statements bears directly on 
the question of whether an acquired psychiatric disorder was 
incurred in or aggravated by service.  

In the Board's opinion, this evidence provides a more complete 
picture of the Veteran's disability and its origin, and, thus, is 
not cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  As such, it is considered new and 
material and the claim is reopened.  

However, the adjudication of the Veteran's claim does not end 
with a finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. 
§ 5103A.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric disorder, 
the appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.



REMAND

Because the Veteran filed a timely Notice of Disagreement (NOD) 
in October 2009 under 38 U.S.C.A. § 7105 as to the issue of 
service connection for bilateral peripheral neuropathy of the 
lower extremities, appellate review of the issue was properly 
initiated, and the RO was then obligated to furnish him a 
Statement of the Case (SOC).  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 19.26 (2009); see Manlicon v. West, 12 
Vet. App. 238 (1999).  

Hence, on remand, the RO should furnish the Veteran with an SOC 
as to the issue of service connection for peripheral neuropathy 
of the lower extremities.  The Veteran must file a timely 
Substantive Appeal in order to perfect the appeal.

The Veteran also should be afforded a VA examination to determine 
the nature and likely etiology of the claimed innocently acquired 
psychiatric disorder pursuant to 38 C.F.R. § 3.159(c)(4).

Further, the Veteran's last VA examination for the service-
connected low back disability was performed in May 2007.  The VA 
Office of General Counsel has held that, while a lapse of time in 
and of itself does not necessarily require a re-examination in 
rating cases, a further examination is needed in instances where 
the Veteran has reported a worsening in the disability since the 
last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder any outstanding VA medical records and pertinent private 
records.  For example, the Veteran has medical records from Dr. 
A. D., as indicated on page 24 of the hearing transcript.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, these remaining matters are REMANDED for the 
following action:

1.  The RO should issue an SOC to the 
Veteran and his attorney addressing the 
issue of service connection for bilateral 
peripheral neuropathy of the lower 
extremities.  The RO then should take 
further action only if the Veteran files a 
timely Substantive Appeal to perfect the 
appeal.

2.  After securing any necessary release 
forms, with full address information, the 
RO should take all indicated action to 
obtain all outstanding records of treatment 
for the Veteran from VA and any other 
pertinent health care provider (i.e., Dr. 
A. D.).  All records and/or responses 
received should be associated with the 
claims folder.  If any VA or private 
records sought are not obtained, notify the 
Veteran and his attorney of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

The Veteran in this regard should be 
notified that he may submit other medical 
evidence to support his claims.  

3.  Then, the Veteran should be afforded VA 
examination to determine the current 
severity of his service-connected low back 
disability.  The Veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review the 
entire claims file in conjunction with the 
examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
any opinion or conclusion expressed in a 
typewritten report.  The claims folders 
should be made available to the examiner 
for review.

4.  Then, the RO should schedule the 
Veteran for VA examination in order to 
determine the nature and likely etiology of 
the claimed acquired psychiatric disorder.  

The claims folder and a copy of this REMAND 
must be reviewed by the examiner(s).  The 
examiner(s) must acknowledge receipt and 
review of the claims folder, any recent 
medical records obtained, and a copy of 
this REMAND.  

Based on a full review of the record, the 
examiner(s) should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran has an innocently acquired 
psychiatric disability, to include any 
manifested by depression, that had its 
clinical onset in service or was caused or 
aggravated by his service-connected low 
back disability.  

In all conclusions, the examiner(s) must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner(s) is to 
specifically address in his or her 
conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided 
for all opinions rendered.  If the 
examiner(s) finds that he/she must resort 
to speculation to render the requested 
opinion, he/she must state what reasons, 
with specificity, that this question is 
outside the scope for a medical 
professional conversant in VA practices.  

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims remaining on appeal 
in light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be furnished with a fully responsive 
Supplemental Statement of the Case, and 
afforded an appropriate period of time 
within which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


